Order entered January 22, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00056-CV

                            SHERRELLE WILLIAMSON, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 2
                                  Kaufman County, Texas
                              Trial Court Cause No. 12C-011-2

                                              ORDER
        By letter dated August 9, 2013, we notified appellant the reporter’s record in this case

had not been filed because she had not paid or made arrangements to pay the reporter’s fee. We

cautioned appellant that if she did not provide written verification of payment for or

arrangements to pay for the reporter’s record, we might order the appeal submitted without the

reporter’s record. To date, appellant has not provided the required documentation. Therefore,

we ORDER this appeal submitted without the reporter’s record.                    Appellant’s brief is

ORDERED filed within THIRTY DAYS of the date of this order. We expressly caution

appellant that failure to file her brief within thirty days will result in the dismissal of this appeal
for want of prosecution. See TEX. R. APP. P. 38.8(a)(1).




                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE